UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 1-9370 (COMMISSION FILE NUMBER) FOR THE QUARTERLY PERIOD MARCH 31, 2011 FOR RECEIVABLE ACQUISITION & MANAGEMENT CORPORATION (Exact Name of Registrant as Specified in the Charter) DELAWARE 13-3186327 (State of Other Jurisdiction (I.R.S. Employer of Incorporation) Identification Number) 2 Executive Drive, Suite 630 Fort Lee, NJ 07024 201-677-8904 (Address) Check whether the Registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days: Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer []Accelerated filer []Non-accelerated filer []Small reporting company [X] Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 16, 2011 - Common Stock:17,952,896 TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 2 CONDENSED CONSOLIDATEDBALANCE SHEETS AT MARCH 31, 2, 2010– UNAUDITED 2 CONDENSED CONSOLIDATEDSTATEMENTS OF OPERATIONS FOR SIX AND THREE MONTHS ENDED MARCH31, 2011AND 2010– UNAUDITED 3 CONDENSED CONSOLIDATEDSTATEMENTSOF CASH FLOWS FOR THE SIX MONTHS ENDED MARCH 31, 2– UNAUDITED 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5-11 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION & OPERATIONS 12 RISK FACTORS 15 ITEM 4T. CONTROLS AND PROCEDURES 16 PART II OTHER INFORMATION ITEM 1A. LEGAL PROCEEDINGS 17 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 17 ITEM 5. OTHER INFORMATION 17 ITEM 6. EXHIBITS 17 SIGNATURES 18 1 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RECEIVABLE ACQUISITION AND MANAGEMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS March 31, September 30, CURRENT ASSETS Cash $ $ Prepaid expenses - Finance receivables - short term Total current assets OTHER ASSETS Finance receivables - long-term Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued and other expenses $ $ Total current liabilities STOCKHOLDERS'EQUITY Preferred stock, par value $10 per share; 10,000,000 shares authorized and 0 shares issued and outstanding at March 31, 2010 and September 30, 2009 - - Common stock, par value $.001 per share; 325,000,000 shares authorized and 17,748,896 and 16,802,896 shares issued and outstandingatMarch 31, 2011 and September 30, 2010 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 RECEIVABLE ACQUISITION AND MANAGEMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOMEOPERATIONS FOR THE SIX AND THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) FOR THE SIX MONTHS ENDED FOR THE THREE MONTHS ENDED MARCH 31, MARCH 31, REVENUES Financing income $ Service income and other Total revenues COSTS AND EXPENSES Selling, general and administrative Total costs and expenses (LOSS) FROM OPERATIONS ) OTHER INCOME Interest income 63 Total other income 63 (LOSS) BEFORE PROVISION FOR INCOME TAX $ ) PROVISION FOR INCOME TAXES - (LOSS) APPLICABLE TO COMMON STOCK $ ) $ ) $ ) $ ) (LOSS) PER COMMON SHARE, BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE OUTSTANDING SHARES OF COMMON STOCK - BASIC The accompanying notes are an integral part of these condensed consolidated financial statements. 3 RECEIVABLE ACQUISITION AND MANAGEMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED MARCH 31, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net (Loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash(used in) operating activities: Changes in Certain Assets and Liabilities Collections applied to principal on finance receivables Prepaid expenses ) ) Accrued expenses ) Net cash(used in) operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of stock options - Net cash (used in) financing activities - NET (DECREASE) IN CASH ) ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION CASH PAID DURING THE PERIOD Interest expense $
